Citation Nr: 1540213	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-08 167 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hypertension.

2.  Entitlement to a compensable initial evaluation for service-connected scar of the left lower extremity, status post gunshot wound with Achilles tendon repair.

3.  Entitlement to a compensable initial evaluation for service-connected residuals gunshot wound to left ankle with Achilles tendon repair.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1980 to July 1993.

This appeal to the Board of Veterans Appeals (Board) arose from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for hypertension with an evaluation of 10 percent and service connection for residuals gunshot wound to left ankle with Achilles tendon repair and a scar of the left lower extremity with noncompensable evaluations.  The Veteran filed a notice of disagreement (NOD) in January 2013.  A statement of the case (SOC) was provided on January 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in March 2014.

The Veteran had originally elected to have his case heard by a Veterans Law Judge (VLJ) via a Travel Board hearing.  However, in an August 2014 signed statement from the Veteran, he withdrew his request and indicated that he desired to have his case forwarded to the Board for adjudication.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased initial compensable evaluation for service-connected residuals gunshot wound to left ankle with Achilles tendon repair is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The hypertension has not resulted in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  The Veteran's service-connected scar of the left lower extremity, status post gunshot wound with Achilles tendon repair is manifested by a single non-painful and superficial scar without impairment of function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for service-connected hypertension are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.104, Diagnostic Code 7101 (2014).

2.  The criteria for a compensable disability rating for service-connected scar of the left lower extremity, status post gunshot wound with Achilles tendon repair are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.118, Diagnostic Code 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The VCAA requires that a veteran be notified of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

However, for initial rating claims, where entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and the reports of VA examinations. 

The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The record contains no indication that additional evidence, which is relevant to the issues decided herein, is available and has not been associated with the claims file.  As there is no indication of any failure on the part of VA to provide additional notice or assistance, which reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where, as in the case here, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's hypertension is rated as 10 percent disabling under the diagnostic code for hypertension in accordance with the General Rating Formula for Diseases of the Arteries and the Veins.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.

The Veteran's scar of the left lower extremity is currently evaluated as 0 percent disabling in accordance with the General Rating Formula for The Skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, and 7805.  The Board additionally notes that VA amended the ratings schedule pertaining to evaluation of scars for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008).   Because the Veteran's claim was received by VA in 2011, the amendments are applicable in the present case.

A 10 percent evaluation is authorized for one or two scars that are unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent evaluation warranted for three or four scars that are unstable or painful.  Id.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful. Id.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Any disabling effects not considered under Codes 7800-78094 may be rated under the appropriate diagnostic code.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Hypertension

The Veteran contends that his service-connected hypertension is worse than currently reflected by his current evaluation of 10 percent. To this effect, the Veteran has alleged that he requires medication to control his hypertension from elevated blood pressure readings.

A review of the Veteran's service treatment records reveals that show that Veteran's diastolic blood pressure readings were predominantly over 90 mmHg while in service.  Initial diagnosis was based upon 2 or more readings on 3 different days.  On January 27, 1992, the Veteran's blood pressure was 130/88 mmHg and 124/90 mmHg.  On January 28, 1992, the Veteran's blood pressure was 120/100 mmHg and 116/90 mmHg.  On January 29, 1992, the Veteran's blood pressure was 140/120 mmHg and 120/100 mmHg.  The Veteran was prescribed medication to control this condition.

A review of the Veteran's post-service outpatient treatment records reveals that he continued to receive treatment for hypertension after service.  In this regard, the Veteran was continued on medication for treatment.  On April 6, 2009, the Veteran was seen for hypertension and had a recorded blood pressure of 202/120 mmHg.  He stated that this blood pressure had been at the current level for quite some time.  A blood pressure medication was prescribed.  On May 6, 2009, the Veteran was seen for hypertension and had a recorded blood pressure of 168/102 mmHg.  He presented a log showing his blood pressure readings at home had been systolics in the 150s-160s and diastolics in the 90s-100s.  

On August 6, 2009, the Veteran was seen for hypertension and had a recorded blood pressure of 160/94 mmHg.  He presented a log showing his blood pressure systolic readings were in the 120s-130s in the prior two months.  On December 2, 2009, the Veteran was seen for hypertension and had a recorded blood pressure of 152/90 mmHg.  On March 3, 2010, the Veteran was seen for complaints of high blood pressure with a pressure of 170/110 mmHg.  On June 28, 2010, the Veteran was seen for high blood pressure and had a recorded pressure of 188/102.  It was noted that at home his reading were mostly 130s/80s.  In January 2011, his reading was 172/90.  On March 2, 2011, the Veteran presented with self-administered blood pressure readings of 147/96 mmHg.  At the appointment, the Veteran's blood pressure reading was 120/72 mmHg.  On March 13, 2011, the Veteran was seen again for complaints of high blood pressure.  Blood pressure at the appointment was 172/90 mmHg.  

The Veteran was provided with a VA examination in August 2011.  At the examination, the examiner noted that the Veteran had been diagnosed with hypertension since 1992.  It was noted that the Veteran's treatment plan included taking continuous medication.  The examiner noted that the Veteran has had a history of a diastolic blood pressure of predominantly 100 mmHg or more.  At the examination, the Veteran's blood pressure readings were 169/107 mmHg, 166/115, and 170/111 mmHg.  The examiner found that the Veteran's hypertension does not impact his ability to work.

Scar

The Veteran contends that his service-connected scar of the left lower extremity is worse than reflected by his current noncompensable evaluation.

The Veteran was provided with a VA examination in August 2011.  At the examination, the examiner noted that the Veteran had sustained a gunshot wound to the left leg in service in 1991.  As a result, the Veteran received a procedure to repair his Achilles tendon.  It was noted that the Veteran had a scar as a result of this procedure over the Achilles tendon.  The scar was not unstable, painful, or greater than 39 square centimeters.

The Veteran's outpatient treatment records were otherwise absent for an indication of treatment for his scar.

Analysis

Hypertension

Based on the above, the Board finds that the Veteran's hypertension does not meet the criteria for an evaluation higher than 10 percent throughout the entire appeal period.  The hypertension has not resulted in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  There have been only very infrequent readings at or above those levels.  Therefore, the Board finds that the previously assigned evaluation of 10 percent most nearly approximates the level of the Veteran's impairment due to his hypertension during the appeal period.  See 38 C.F.R. § 4.7.  The Veteran does not meet the criteria for a 20 percent evaluation.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hypertension at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected hypertension.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment is adequately contemplated by the rating criteria under Diagnostic Code7101.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's hypertension presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Scar

Based on the above, the Board finds that the Veteran's scar of the lower left extremity does not meet the criteria for a compensable evaluation at any time during the entire appeal period.  This is because the medical evidence of record during the appeal period shows that he has one scar over the left Achilles tendon that is manifested by a single non-painful and superficial scar without any associated impairment of function.  In order to warrant the next higher evaluation, the evidence must show instability, pain, or additional painful or unstable scars.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a painful or unstable scar, any other functional impairment or the presence of any additional scars, the Board finds that the Veteran is not entitled to a compensable evaluation for his scar of the left lower extremity.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's scar of the left lower extremity at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. at 589.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher, 4 Vet. App. at 60.  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning, 4 Vet. App. at 229.

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected scar of the left lower extremity.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment is adequately contemplated by the rating criteria under Diagnostic Code 7805.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's scar of the left lower extremity presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation higher than 10 percent for service-connected hypertension is denied.

Entitlement to a compensable initial evaluation for service-connected scar of the left lower extremity, status post gunshot wound with Achilles tendon repair is denied.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran was provided with a VA examination for his service-connected residuals gunshot wound to left ankle with Achilles tendon repair in August 2011.  On examination, there was tenderness to palpation of the left lateral malleolus
and soft tissue swell at the Achilles tendon at the level of joint line.  Range of motion testing revealed a left ankle plantar flexion of 35 degrees with no pain and left ankle dorsiflexion of 15 degrees with no pain.  There was no additional loss of motion or pain after repetition.  The examiner found that there were no functional effects of the Veteran's left ankle condition.  Muscle strength testing and joint stability were both normal.  There was no finding of a non union, malunion, or ankylsosis.  The examiner did not provide any testing or discussion of neurological symptoms related to the Veteran's left ankle, despite the Veteran telling the examiner that he experienced shooting pain going from his ankle up to his hip.

In the Veteran's January 2013 NOD, he indicated that he believed there was nerve impairment related to his left ankle, as he had been experiencing sensory symptoms.

Due to the Veteran's contentions to both the VA examiner and the RO, the Board finds that the lack of any testing or discussion related to neurological symptoms of the Veteran's left ankle renders the August 2011 VA examination incomplete.  As such, the Veteran should be provided with a new VA examination that takes the Veteran's neurological complaints into account and evaluates accordingly.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his for service-connected residuals gunshot wound to left ankle with Achilles tendon repair. The examiner must review the record in conjunction with the examination. All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

The examiner should describe all symptomatology related to the Veteran's for service-connected residuals gunshot wound to left ankle with Achilles tendon repair. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner is additionally asked to identify any neurological findings related to the Veteran's for service-connected residuals gunshot wound to left ankle with Achilles tendon repair. The examiner should describe fully the extent and severity of those symptoms. The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


